Citation Nr: 0213644	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  01-00 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Propriety of reduction of the evaluation of obsessive 
compulsive disorder from 50 percent to 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to December 
1989, when he was placed on the Temporary Disability Retired 
List.  He was retired from the Army in March 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2000 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).



FINDINGS OF FACT

Obsessive compulsive disorder is primarily manifested by 
repetitive behavior by the veteran when he is driving a motor 
vehicle or getting ready for bed at night and by feelings of 
anxiety and depression which currently do not cause 
significant loss of social or occupational functioning; the 
disability is productive of no more than mild impairment.


CONCLUSION OF LAW

Reduction of the evaluation for obsessive compulsive disorder 
from 50 percent to 10 percent was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.344(c), 4.7, 4.130, Diagnostic Code 9404 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claim which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking.  The Board notes that, at a personal 
hearing in December 2000, when the veteran testified that he 
had attended counseling sessions with his daughters, the 
decision review officer notified the veteran and his 
representative that he should submit copies of the records of 
such sessions if they wished to do so, but no such records 
were submitted. The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records reveal that, in October 
1989, he underwent an examination for a medical board 
proceeding.  At that time, the veteran related that, in the 
fall of 1985, he began to have psychiatric symptoms.  While 
assigned to work as a media liaison at the Pentagon for the 
Defense Intelligence Agency, he felt that he was under 
extreme pressure and that making a mistake would cost him his 
career.  He began to have thoughts that he might violate 
security.  These thoughts resulted in considerable anxiety.  
He described his behavior at that time as repeatedly 
"checking" safes, doors, and documents.  The obsessive 
thoughts began to increase to the point that he was afraid to 
write numbers, as he might "compromise security" by writing 
a code number.  Obsessive-compulsive symptoms began to 
generalize and to enter his daily living.  He became afraid 
to drive his automobile.  He had the obsessive thought that 
he would hit a pedestrian and so he drove near the center 
line of the road.  He began to drive repeatedly over his 
route to work to ensure that he had not accidentally injured 
someone.  He saw a civilian psychiatrist, who prescribed 
anti-depressants.  Then, while taking German language classes 
at the language school in Monterey, California, he had 
difficulty passing his courses because he was afraid to take 
notes in class.  He had the obsessive thought that he would 
write down information which was secure.  His difficulty with 
driving continued but he forced himself to drive.  He was 
assigned to Bonn, West Germany, where his symptoms were as 
follows: fears of compromising security and catastrophizing 
the consequences, repeated checking of doors, repeatedly 
checking classified documents, repeatedly checking safes and 
repeatedly driving over a given route to ensure that he had 
not accidentally collided with someone or otherwise caused an 
accident.  In Germany, he was hospitalized at a service 
department hospital with a diagnosis of obsessive-compulsive 
disorder.  He then started outpatient treatment with a 
civilian therapist and received medication, but there was no 
significant improvement in his clinical symptoms.  He had a 
gradual deterioration of functioning from 1985 to 1989 
manifested by progressive deterioration in his social, 
interpersonal, familial, and occupational functioning.

The veteran admitted to increasing episodic use of alcohol 
over the past 4 years to decrease his symptoms of anxiety.  
He had had significant marital problems over the past 4 years 
secondary to his obsessive-compulsive symptoms.  He disrupted 
the family functioning by constant checking and by inability 
to drive his car so he could not participate in family 
functions.  Often, his wife had to drive him to his duty 
station.  On mental status examination, the veteran described 
the intense anxiety created by his unwanted thoughts.  He 
described his difficulty driving when he thought he might 
lose control of his vehicle or run over a pedestrian on the 
sidewalk.  He described obsessive thoughts and compulsive 
behavior, including the checking of documents, checking to 
see whether doors were locked, and checking whether safes 
were locked.  He described the energy involved in trying to 
control his unwanted thoughts.  He had depressive symptoms 
associated with unwanted thoughts and checking behavior.  He 
described episodes of poor quality sleep, associated with 
appetite changes, depressed mood, anxiety, and difficulty 
concentrating.

Psychological testing suggested a classic neurotic pattern 
characterized by chronic anxiety, tension, distress, 
depression, and obsessive-compulsive features.

The medical board diagnosis on Axis I was obsessive 
compulsive disorder manifested by persistent and repeated 
thoughts that he could compromise security and thoughts that 
he could hit a pedestrian when driving and also manifested by 
anxiety of such intensity that he could not function unless 
he performed certain compulsions such as checking doors, 
safes, documents; repeated checking of his route when 
driving; and, also, fear of writing numbers and at times 
repeating numbers verbally, all resulting in marked distress 
and activities which were time consuming and significantly 
interfered  with his normal routine, occupational 
functioning, and usual social activities, as well as 
relationships with others.  The medical board found that: the 
veteran's stress as a liaison officer had been moderate to 
severe; his pre-disposition from obsessive-compulsive 
personality traits had been mild; his impairment for further 
military duty was marked; and his impairment for social and 
industrial adaptability was marked.  The medical board found 
that the veteran was unfit for further military duty and 
referred him to a physical evaluation board.

In October 1989, a physical evaluation board found that the 
veteran's medical condition, obsessive compulsive disorder, 
prevented his satisfactory performance in his grade and MOS.  
The veteran was placed on the Army Temporary Disability 
Retired List (TDRL).

At a VA psychiatric examination in January 1990, the veteran 
indicated that he was on a trial of Prozac for his obsessive-
compulsive disorder.  On mental status examination, he was 
alert, freely verbal and communicative, relevant, logical, 
and coherent, with normal rate and rhythm of speech.  His 
mood was depressive, but his emotional tone and affect were 
appropriate.  He dwelled on his perfectionism, underlying 
anxiety, inability to resist constant checking and 
rechecking, the deteriorating effect which it had on his 
family and his reaching a point of being unable to function 
at a job in the military.  He had no suicidal ideation.  The 
diagnosis was obsessive-compulsive disorder.

A rating decision in March 1990 granted entitlement to 
service connection for obsessive compulsive disorder and 
assigned a disability evaluation of 10 percent.

At a personal hearing in June 1990, the veteran testified 
concerning his symptoms.

A decision by a hearing officer in August 1990 increased the 
evaluation for obsessive compulsive disorder to 30 percent.

At a VA psychiatric examination in March 1992, the veteran 
described obsessional thinking and checking type ritualistic 
behavior.  He stated that he was rigid and perfectionistic 
and that this slowed him down in his work and in his personal 
life.  He had had extensive therapy with only minimal 
response.  He was still married but the relationship was 
failing.  He described increasing fatigue, depression, and 
lowered frustration tolerance.  He was involved in obsessive 
doubting, indecisiveness, and ritualistic checking.  He said 
that he could not drive because of a fear that he would hit 
someone and a constant need to return and recheck his route.  
He was managing to function as long as he stayed in therapy 
and took Prozac and Xanax.  On mental status examination, he 
was clearly depressed with feelings of hopelessness and 
futility in relationship to his ritualistic behavior.  The 
diagnosis was obsessive compulsive disorder, unchanged since 
last examined.

A rating decision in April 1992 confirmed and continued the 
evaluation of 30 percent for obsessive compulsive disorder.

At an Army TDRL examination in November 1993, the examiner 
found the veteran's obsessive compulsive disorder to be 
severe.  The examiner commented that, although the veteran 
was mildly improved since an evaluation one year earlier, he 
continued to have significant obsessions and compulsions 
which significantly interfered with his daily functioning.  
The examiner assigned a current Global Assessment of 
Functioning (GAF) score of 54.  The Board notes that the GAF 
scale is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A GAF score of 54 denotes moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.

In March 1994, the veteran was removed from the TDRL and 
retired from the Army.

A rating decision in May 1994 confirmed and continued an 
evaluation of 30 percent.

Records of the veteran's treatment by M. A. F., Ph. D., a 
private clinical psychologist, were submitted, which showed 
an initial visit in March 1990.  In November 1993, Dr. M. A. 
F. reported that the veteran's obsessions and rituals were 
interfering with his social and occupational functioning.  
She assigned a GAF score for the past year of 65, which 
denotes some mild symptoms or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well, has some meaningful interpersonal relationships.

At a VA psychiatric examination in October 1996, it was noted 
that the veteran was working as a historian for the Army 
Corps of Engineers and he was extraordinarily perfectionistic 
in his work.  He was having severe marital stress and was 
totally inactive socially.  He described rituals and 
perfectionism impairing his interpersonal relationships and 
stated that he lived with fear and depression.  He feared his 
increasing anger and violent impulses to hit or harm someone.  
He checked lights at night and doors and took a half hour to 
prepare himself for tasks.  He had recently had exacerbations 
of obsessive compulsive disorder secondary to the stress of 
the hospitalization of one of his daughters for leukemia.  He 
had to repeat paperwork over and over.  On mental status 
examination, he had slow psychomotor activity.  He had a 
despairing affect with marked depression.  The rate and 
rhythm of his speech was slightly slowed but he was relevant, 
logical, and coherent.  The diagnosis was obsessive 
compulsive disorder with secondary depression, severe.  The 
GAF score was 50.

A rating decision in January 1997 granted an increased 
evaluation of 50 percent for obsessive compulsive disorder.

The veteran's daughter with leukemia died in January 1997.

At a VA examination by a psychologist in February 1999, the 
veteran indicated that he was still dealing with obsessions 
and that he had good days and bad days.  He continued to be 
somewhat of a perfectionist on paperwork and he still had a 
fear of hitting or harming someone.  He had obsessions about 
being a good enough husband, father, and employee.  When 
asked what happened when he was under stress, the veteran 
stated that became very anxious and might get into a lot of 
rituals of locking doors, checking doors, or driving rituals.  
He said that, when he was driving, he had a constant fear of 
hitting someone.  He was working full time in a position with 
the Army Corps of Engineers, which he had held since 1992.

On mental status examination, his affect was somewhat serious 
and his attitude was cooperative.  He stated that his anxiety 
was shown by his being easily fatigued, especially in the 
afternoon and evening.  The examiner found that the veteran 
continued to suffer from obsessive compulsive disorder and 
some depression following the death of his youngest daughter, 
but the veteran admitted that he was less troubled by 
dysfunctional thoughts.  He was doing fairly well at the time 
of the examination.  His disorder tended to wax and wane 
depending on the degree of stress in his life at a particular 
time.  He was functioning quite well occupationally but still 
not up to his capability.  He had limited social contacts, 
perhaps due to a tendency to isolate himself.  He was not 
attending regular therapy sessions.  The diagnosis was 
obsessive compulsive disorder.  The current GAF score was 70, 
which denotes mild symptoms.

A rating decision in December 1999 proposed to reduce the 
evaluation for obsessive compulsive disorder from 50 percent 
to 10 percent.

At a VA examination by a psychologist in October 1999, the 
veteran described his current condition as follows: he had 
been keeping his obsessions and compulsions to a minimum; his 
medication definitely helped; he saw a VA psychiatrist every 
so often to renew his prescriptions; he had learned skills 
through the behavioral treatment unit at a private 
university; there had been times when his disorder slowed his 
progress at work but he had been meeting or exceeding the 
requirements at work; his disorder was just a part of his 
daily living; and it was not tremendously better or 
tremendously worse.  The examiner reviewed the notes of the 
veteran's treatment by a psychiatrist at a VA mental health 
clinic.  She noted that, in March 1999, the veteran had 
stable functioning with some depression, fatigue, and loss of 
interest.  She noted that, at more recent visits, the veteran 
had absence of a depressed mood, but had continued fatigue.  
She noted that the GAF scores of 70 assigned during the 
previous year by the treating psychiatrist were consistent 
with the way the veteran reported he had been doing.  The 
veteran stated that he had a constant feeling at work of 
wanting not to make a mistake but it didn't really affect his 
efficiency.  Although his records showed a history of 
struggling with depression, especially after his daughter's 
death in 1997, he denied feeling significantly depressed 
beyond the normal ups and downs in life.

The veteran continued to work full time as a historian for 
the Army Corps of Engineers.  He denied that his disorder was 
significantly affecting his functioning on the job.  He felt 
that his performance level was as high as it had been for 
quite some time.  He said that he had missed about 3 days of 
work in the previous year due to his disorder.  He denied 
having any other problems at work due to his disorder or any 
other mental condition.  He indicated that he had applied for 
a more challenging position and would not have done so if he 
didn't feel he would be able to cope with it.

The veteran stated that his work was serving as his social 
life.  He stated that his disorder had affected his marriage 
and family life but he did not consider it to be a major 
problem in that domain of functioning..  On mental status 
examination, the veteran's demeanor was somewhat reserved, 
though pleasant and cooperative.  His mood appeared euthymic, 
with appropriate range of affect.  His speech was normal in 
rate, rhythm, and volume.  His language revealed above 
average intelligence.  He showed no sign of thought disorder.  
Judgment and insight were intact.  The diagnosis was 
obsessive compulsive disorder.  The GAF score was 70.  The 
examiner commented that the veteran's subjective report, his 
medical records, and objective findings suggested that his 
disorder, while active, was well controlled on medication and 
with previously-learned behavioral techniques.  The veteran's 
disorder tended to wax and wane over time, so his current 
functioning did not necessarily portend similar functioning 
in the future.  Nonetheless, the examiner stated, the veteran 
was not reporting any significant current deficits in social 
or occupational functioning due to obsessive compulsive 
disorder.

The rating decision in February 2000 reduced the evaluation 
for obsessive compulsive disorder from 50 percent to 10 
percent.

VA outpatient mental health clinic notes show that the 
veteran was being seen by a psychiatrist.  In May 2000, the 
veteran stated that he continued to check doors and to keep 
looking in his rear view mirror when driving.  He stated that 
he had missed some time at work for lack of energy and 
interest.  In August 2000, he stated that there was no change 
in his condition.  He still obsessively looked in his rear 
view mirror.  He stated that he called in sick 2 or 3 times 
in a month "for fear of being unproductive at work."  In 
September 2000, he stated that he had not been looking in his 
rear view mirror to see if he had run over someone.  In 
December 2000, the veteran told the psychiatrist that his 
compensation had been reduced and he thought that the 
doctor's progress notes had hurt his case.  

At a personal hearing in December 2000, the veteran testified 
that, in his own mind, he saw no significant improvement in 
his condition.

At a VA examination by a psychologist in March 2001, it was 
noted that, in the previous year, the veteran's treating 
psychiatrist had assigned GAF scores of 65-70.  The veteran 
continued to work as a historian with the Army Corps of 
Engineers, where, he said, "They like my work."  He 
complained that he repeatedly checked to see if he had run 
over someone while driving.  He also complained of checking 
the locks on doors at night.  He said that he worried that he 
was the slowest of the 4 historians at work.  He stated that 
he was slow because of his perfectionist style.  He 
complained of restless sleep of only 5 1/2 hours per night.  He 
stated that he felt "overwhelmed" whether he was at home or 
at work.

On mental status examination, the veteran was articulate and 
coherent.  His thought content included excess worries, 
regrets, guilt, and social shame.  His mood was mildly 
dysphoric and his affect was blunted slightly but he would 
smile. His emotions were heavily modulated and the defensive 
use of isolation of affect appeared to be present.  He had 
moderate social activity with his spouse inside and outside 
the home.  He did not believe that his driving was a threat 
to anyone.  He went back over a route once a week and pulled 
over to the side of the road once per month.  He double 
checked locks prior to retiring at night, which was not 
necessarily abnormal, except that he tested the lock numerous 
times until he had a good feeling.  The diagnosis was 
obsessive compulsive disorder.  The GAF score was 65.  The 
examiner commented that the veteran's symptoms were very 
modest and their disruption of his life was minimally visible 
to the casual observer, who might just see him as eccentric.  
The likelihood of continued stability and even further 
progress was good under his current treatment regimen and 
with the lessening of family stimuli as his children leave 
the home.  He had a reason for stability in that he wished to 
maintain his driving privileges.

Analysis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.130, Diagnostic Code 9404 (2001) and a general 
rating formula for mental disorders provide that a 10 percent 
evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress or symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

A regulation pertaining to stabilization of disability 
evaluations, 38 C.F.R. § 3.344, applies to ratings which have 
been in effect for 5 years or more and does not apply to 
disabilities which are likely to improve; re-examinations 
disclosing improvement, physical or mental, in such 
disabilities will warrant a reduction in rating.  38 C.F.R. 
§ 3.344(c) (2001).  In the veteran's case, the 50 percent 
rating for obsessive compulsive disorder was assigned by a 
rating decision in January 1997 and was reduced by a rating 
decision in February 2000.  The 50 percent rating was thus 
not in effect for 5 years, and so the provisions of 38 C.F.R. 
§ 3.344 pertaining to stabilization of disability evaluations 
do not apply.

Upon review of the medical evidence in this case, the Board 
first notes that, due to the nature of the veteran's 
obsessive compulsive disorder, the severity of the 
symptomatology at any given time is determined in large 
measure by the veteran's own self-report.  The physicians and 
psychologists who have treated and examined the veteran have 
not personally observed him while he is driving a vehicle, 
checking the doors in his house prior to retiring at night, 
or when he is at his workplace or at his home with family 
members.  By the veteran's own self-report, he had an 
exacerbation of the symptoms of his service connected 
disorder and associated depression during the period of time 
his youngest daughter was being treated for and dying of 
leukemia.  His exacerbation of symptoms resulted in 
assignment of a 50 percent disability rating in January 1997.  
However, treatment notes and examination reports in 1999 and 
thereafter have shown that the veteran's symptoms lessened in 
severity to the point that his treating psychiatrist and 
examining psychologists found that his social and 
occupational impairment was only mild, as shown by the GAF 
scores which have been assigned.  The Board notes that, at 
the examination in October 1999, the veteran stated that his 
disorder was not having a significant effect on his job 
performance or causing a major problem in his marital and 
family life.  After he was notified that his disability 
compensation was being reduced, he complained at the 
examination in March 2001 of the effect his disorder was 
having on him at work and at home.  Nevertheless, the 
examiner in March 2001 assigned a GAF score of 65, denoting 
only mild symptoms or some difficulty in social and 
occupational functioning but generally functioning pretty 
well, which was consistent with the findings of the treating 
psychiatrist in 1999 and 2000.  In sum, the disability 
picture presented by the veteran's service connected 
obsessive compulsive disorder more nearly approximates the 
criteria for an evaluation of 10 percent.  The severity of 
his disorder as shown by treatment and examination reports 
since 1999 does not meet the criteria for an evaluation of 50 
percent.  He does not have reduced reliability and 
productivity due to the symptoms set forth in the general 
rating formula for mental disorders for an evaluation of 50 
percent.  The Board concludes that, due to the improvement in 
the veteran's mental and emotional status, the reduction of 
the evaluation for obsessive compulsive disorder from 50 
percent to 10 percent was proper and restoration of a rating 
of 50 percent is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9404 (2001).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002). 
                

ORDER

Reduction of the evaluation of obsessive compulsive disorder 
from 50 percent to 10 percent disabling having been proper, 
the appeal is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

